            Case 1:19-cv-01175-JEB Document 24 Filed 06/08/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 SPARACINO PLLC,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )      Civil Action No. 19-1175 (JEB)
 UNITED SPACE DEPARTMENT OF                        )
 HEALTH AND HUMAN SERVICES,                        )
                                                   )
                Defendant.                         )
                                                   )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated May 5, 2020, the parties, by and through their

undersigned counsel, respectfully submit the following joint status report in this Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”) matter.

       1.      Plaintiff Sparacino PLLC initiated the instant action on April 23, 2019, against

Defendant U.S. Department of Health and Human Services (“HHS” or the “agency”) under FOIA.

This action involves four FOIA requests that Plaintiff submitted to HHS between February 5 and

February 20, 2019. See Compl. ¶ 12 (Apr. 23, 2019), ECF No. 1. Defendant answered the

Complaint on May 30, 2019. See ECF No. 9.

       2.      In their status report filed on February 21, 2020, see ECF No. 21, the parties

identified the following updated search results:
         Case 1:19-cv-01175-JEB Document 24 Filed 06/08/20 Page 2 of 5




       Request F-2019-00540

              a. Search String 1 initially hit on 78 items, totaling 2,213 pages. As subsequently

                  revised by the parties, Search String 1 includes 73 items, totaling 1,045 pages. ∗

              b. Search String 2 hit on 37 items, totaling 952 pages.

              c. Search String 3 initially hit on 374 items, totaling 27,908 pages.               As

                  subsequently revised by the parties, Search String 3 includes 27 items, totaling

                  519 pages.

       Request F-2019-00551

              a. Search String 1 hit on 6 items, totaling 119 pages.

              b. Search String 2 hit on 0 items.

              c. Search String 3 hit on 9 items, totaling 113 pages.

              d. Search String 4 initially hit on 24 items, totaling 3,261 pages. As subsequently

                  revised by the parties, Search String 4 includes 4 items, totaling 192 pages.

       Request F-2019-00620

              a. Search String 1 hit on 0 items.

              b. Search String 2 hit on 0 items.

              c. Search String 3 hit on 0 items.

              d. Search String 4 hit on 2 items, totaling 108 pages.

              e. Search String 5 hit on 0 items.

              f. Search String 6 hit on 3 items, totaling 60 pages.




   ∗ To narrow the number of records for agency review, the agency provided a list of file names
for Search Strings 1 and 3 for Request F-2019-00540 and Search String 4 for Request F-2019-
00551. Plaintiff then provided the agency with a markup of that list indicating which files could
be excluded from the agency’s review.
                                                2
             Case 1:19-cv-01175-JEB Document 24 Filed 06/08/20 Page 3 of 5




                 g. Search String 7 hit on 0 items.

                 h. Search String 8 hit on 1 item, totaling 4 pages.

                 d. Search String A hit on 12 items, totaling 248 pages.

                 e. Search String B hit on 14 items, totaling 917 pages.

The agency agrees to process the records captured by these searches.

        3.       In the parties’ May 4, 2020 status report, the parties informed the Court that the

agency would continue processing at least 500 pages per month with respect to F-2019-00540, F-

2019-00551 and F-2019-00620. The parties also informed the Court that Plaintiff disagrees with

agency withholding determinations and reserves the right to challenge them. Plaintiff continues

to reserve the right to challenge such withholdings.

        4.       The parties further informed the Court that the parties were continuing to discuss

the agency’s determination that certain documents are non-responsive. Those conversations are

ongoing, and Plaintiff continues to reserve the right to challenge such determinations for all

productions.

        5.       On May 8, 2020, HHS informed Plaintiff that it had completed its processing of the

potentially responsive records it had identified earlier than expected due to a large number of

duplicative records.

        6.       On June 3, 2020, Plaintiff posed specific questions to HHS regarding the counting

of duplicative and nonresponsive pages and regarding potential amendments to Plaintiff’s

Complaint, which HHS is still considering. The parties intend to meet and confer concerning these

issues and to provide an agreed-upon updated case schedule (or competing proposals) in the next

status report.




                                                  3
            Case 1:19-cv-01175-JEB Document 24 Filed 06/08/20 Page 4 of 5




       7.      With respect to Request F-2019-00546, Plaintiff reserves the right to challenge the

adequacy of the agency’s searches.

       8.      The parties have proposed and the Court adopted the following schedule for the

next stages of this case, see ECF No. 21 ¶ 7; Feb. 21, 2020 Minute Order:

               a. The agency will complete processing all records by September 25, 2020.

               b. The agency will provide Plaintiff with a Vaughn index describing and justifying

                  any withholdings and an affidavit describing its searches by October 26, 2020.

               c. Plaintiff will inform the agency of any withholdings or searches it intends to

                  challenge by November 2, 2020.

               d. The parties will meet and confer to narrow or eliminate any disagreement and,

                  by July 16, 2020, will submit a joint status report: (i) informing the Court of

                  any issues remaining in dispute or advising that the case has been resolved, and

                  if necessary, (ii) proposing a schedule for summary judgment briefing.

       9.      The parties propose submitting a further status report, on or before July 16, 2020.

Dated: June 8, 2020
       Washington, DC
                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                             By: /s/ Patricia McBride
                                             PATRICIA MCBRIDE
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W. - Civil Division
                                             Washington, D.C. 20530
                                             (202) 252-7123 (phone)
                                             Patricia.McBride@usdoj.gov



                                                4
Case 1:19-cv-01175-JEB Document 24 Filed 06/08/20 Page 5 of 5




                           Attorneys for the United States

                           /s/ Joshua D. Branson
                           Joshua D. Branson (D.C. Bar No. 981623)
                           Andrew E. Goldsmith (D.C. Bar No. 1007074)
                           Matthew M. Duffy (D.C. Bar No. 1031257)
                           KELLOGG, HANSEN, TODD,
                             FIGEL & FREDERICK, P.L.L.C.
                           1615 M Street, N.W., Suite 400
                           Washington, D.C. 20036
                           Tel: (202) 326-7900
                           Fax: (202) 326-7999
                           jbranson@kellogghansen.com
                           agoldsmith@kellogghansen.com
                           mduffy@kellogghansen.com

                           Attorneys for Plaintiff




                              5
